Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 9 of claim 1, “and” should be inserted before “an elongated second side”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the cargo vessel" in lines 1 - 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the cargo vessel" in lines 5 - 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the anchor chain" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted the aforementioned limitation as “the at least one offshore seabed anchored chain”, as best understood.
Claim 8 recites the limitation "the cargo vessel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites the offshore terminal does not use or require a jetty or jetty mooring. Claim 1, from which claim 8 depends, recites an offshore terminal being devoid of a jetty and, therefore, claim 8 fails to further claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0333397) in view of Foo et al. (US 2014/0251493), Adkins et al. (US 8,286,678; hereinafter referred to as Adkins ‘678), and Adkins et al. (US 2009/0266087; hereinafter referred to as Adkins ‘087).
Regarding claims 1 and 4, Moon discloses a system for offloading liquefied gas and regasifying the liquefied gas at a location offshore, the system comprising: an offshore terminal installed on an offshore seabed and being devoid of a jetty, the offshore terminal being configured to provide offshore storage for the liquefied gas and regasification of the liquefied gas on a permanent basis, the offshore terminal comprising: a floating storage unit (storage unit 20) having an elongated first side and an elongated second side, the floating storage unit which is moored (line 6 of the abstract explicitly teaches a floating storage unit is moored); first tubing (loading pipe 21) extending from the elongated first side of the floating storage unit for offloading liquefied gas to the floating storage unit (20); a displaceable jack-up platform (jack-up unit 10) comprising jack-up legs (12) which are supported on the offshore seabed and a hull (11) which is jacked up along the jack-up legs to a position above the sea surface, the jack-up platform positioned adjacent the elongated second side of the floating storage unit; a regasification facility (30) on the displaceable jack-up platform; second tubing (unloading pipe 41) extending from the elongated second side of the floating storage unit, the second tubing extending  between the floating storage unit and the regasification facility of the displaceable jack-up platform for transferring liquefied natural gas (LNG) from the floating storage unit to the regasification facility for regasification of the liquefied gas; third tubing (unloading pipe 42) for communicating regasified gas away from the regasification facility; and wherein the floating storage unit (20) is moored such that a longitudinal axis extending from a bow end to a stern end of the floating storage unit is oriented parallel to a side of the displaceable jack-up platform (10) and such that the liquefied gas travels from the floating storage unit to the regasification facility in a direction perpendicular to the longitudinal axis (Figs. 1 - 4; abstract; paragraphs 0009, 0025 - 0030, 0035, and 0040). Moon fails to explicitly teach spread-mooring the storage unit to an offshore seabed using mooring lines from a deck level of the floating storage unit to seabed mooring members on the offshore seabed; second tubing extending from the elongated second side of the floating storage unit and comprising at least one aerial hose; and a floating travel unit which is configured to travel on a path perpendicular to the elongated first side of the floating storage unit from an initial position adjacent the floating storage unit to a position spaced apart from the floating storage unit so that the first tubing extends perpendicularly from the elongated first side of the floating storage unit when the floating travel unit is in a spaced apart position.  Foo teaches mooring a floating storage unit (vessel 20) to an offshore seabed; and wherein the floating storage unit (20) is spread-moored at both a bow end of the floating storage unit and a stern end of the floating storage unit via lines (unlabeled lines in Fig. 5B) from a deck level of the floating storage unit to seabed mooring members on the seabed (Fig. 5B; paragraphs 0028 and 0035) to maintain the floating storage unit in a fixed position relative to the jack-up platform (10). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the mooring as disclosed by Moon with the spread mooring as taught by Foo to maintain the floating storage unit in a fixed position relative to the jack-up platform, thereby reducing or eliminating stress in the tubing and in the connections required for connecting the floating storage unit and the jack-up platform. The substitution of one known element (spread mooring as taught by Foo ‘493) for another (mooring as disclosed by Moon) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (2007). Examiner notes that although Foo fails to explicitly teach seabed mooring members, the mooring lines which maintain the floating storage unit in a fixed position relative to the seabed would obviously include seabed mooring members to which the mooring lines are attached.  Additionally, the original disclosure of the present application fails to disclose specific structural elements comprising seabed mooring members and, therefore, Foo teaches seabed mooring members inasmuch as the present application does. Foo fails to teach at least one aerial hose; and a floating travel unit which is configured to travel on a path perpendicular to the elongated first side of the floating storage unit from an initial position adjacent the floating storage unit to a position spaced apart from the floating storage unit so that the first tubing extends perpendicularly from the elongated first side of the floating storage unit when the floating travel unit is in a spaced apart position.  Adkins ‘678 teaches aerial tubing (42) extending between a floating storage unit and an offshore platform (non-floating structure 60) (Fig. 7; col. 8, lines 55 - 65; col. 11, lines 51 - 61). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the second tubing as taught disclosed by Moon with the aerial hose as taught by Adkins ‘678 to prevent damage to the second tubing caused by wave action or ocean currents.  Adkins ‘678 fails to teach a floating travel unit which is configured to travel on a path perpendicular to the elongated first side of the floating storage unit from an initial position adjacent the floating storage unit to a position spaced apart from the floating storage unit so that the first tubing extends perpendicularly from the elongated first side of the floating storage unit when the floating travel unit is in a spaced apart position.  Adkins ‘087 teaches a floating travel unit (conduit transfer vessel 20)  to transfer a hose to the floating transport vessel. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the floating travel unit as taught by Adkins ‘087 (Figs. 1 and 4; paragraphs 0035 and 0051) to transfer a hose to the floating transport vessel.
Regarding claim 2, Moon discloses all of the claim limitations except the floating storage unit comprises a ship that is spread-moored to the seabed. Foo teaches the floating storage unit comprises a ship (vessel 20) that is spread-moored to the seabed (Fig. 5B; paragraphs 0028 and 0035) to maintain the floating storage unit in position relative to the jack-up platform. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the floating storage unit as disclosed above with the ship that is spread-moored to the seabed as taught by Foo to maintain the floating storage unit in position relative to the jack-up platform.
Regarding claim 5, Moon fails to disclose a lifting and handling device. Adkins ‘087 teaches a lifting and handling device (crane 40) (Figs. 1 and 4; paragraphs 0035 and 0052) to lift a hose off a hanger rack and transfer it to the floating transport vessel. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the floating travel unit and the lifting and handling device as taught by Adkins ‘087 to lift a hose off a hanger rack and transfer it to the floating transport vessel.
Regarding claim 8, Moon further discloses the apparatus does not use or require a jetty or jetty mooring of the storage unit (20) (Figs. 3 and 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Foo et al., Adkins et al. (Adkins ‘678), and Adkins et al. (Adkins ‘087) as applied to claim 1 above, and further in view of Hilden et al. (US 2004/0099337). Moon discloses all of the claim limitations except the cargo vessel, and the cargo vessel is spread- moored to the seabed, not moored to the floating storage unit, and not moored to the displaceable jack-up platform. Hilden teaches the cargo vessel (shuttle tanker 13) is not moored to the floating storage unit (tanker 2) and not moored to the displaceable jack-up platform (1), wherein the cargo vessel is maintained at a fixed distance relative to the floating storage unit (tanker 2) (Fig. 3; paragraph 0022). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted modified the system as disclosed above with the cargo vessel as taught by Hilden to provide a means for transporting the liquefied gas from the floating storage vessel to a facility located on shore. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the spread mooring as disclosed above for the dynamic positioning system as taught by Hilden to maintain the cargo vessel in a fixed position relative to the floating storage vessel, thereby reducing or eliminating stress in the tubing and in the connections required for connecting the floating storage unit and the cargo vessel. The substitution of one known element (positioning system comprising spread mooring as taught by Foo ‘493) for another (dynamic positioning system as disclosed by Hilden) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (2007).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Foo et al., Adkins et al. ‘678 and Adkins et al. ‘087 as applied to claim 5 above, and further in view of Langner (US 3,715,890). 
Regarding claim 6, Moon in view of Foo, Adkins ‘678, and Adkins ‘087 discloses all of the claim limitations except a chain crawling propulsion system comprising at least one offshore seabed anchored chain with a first end moored to the offshore seabed adjacent the jack-up platform and a second end moored to the offshore seabed so that the anchor chain extends under the floating storage unit, the travel unit being arranged to draw in the at least one offshore seabed anchored chain so as to be moveable across the sea into the position adjacent to the cargo vessel for connection of the first tubing. Langner teaches a chain crawling propulsion system comprising at least one offshore seabed anchored chain (flexible lines 56, 58; anchor means 52, 54) with a first end moored to the offshore seabed adjacent an offshore structure and a second end moored to the offshore seabed so that the anchor chain extends under the offshore structure, the chain crawling propulsion system arranged to draw in the at least one anchored chain (via winching) so as to be moveable across the sea (Fig. 1; col. 4, lines 6 -23). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the chain crawling propulsion system as taught by Langner to draw in the chain so as to be moveable across the sea into the position adjacent to the cargo vessel for connection of the first tubing, thereby enabling a system operating in deep water to be maneuvered with strength and precision.
Regarding claim 7, Moon in view of Foo, Adkins ‘678, and Adkins ‘087 discloses all of the claim limitations except the chain crawling propulsion system comprises a first chain and a second chain, each chain having a first end moored to the offshore seabed adjacent the jack-up platform and a second end moored to the offshore seabed so that the anchor chain extends under the floating storage unit, wherein the first and second chains are anchored to the offshore seabed so as to be spaced apart from one another.  Langner teaches a chain crawling propulsion system comprising a first chain (56) and a second chain (58), each chain having a first end moored to the offshore seabed adjacent an offshore structure and a second end moored to the offshore seabed so that the anchor chain extends under the offshore structure, wherein the first and second chains are anchored to the offshore seabed so as to be spaced apart from one another, the chain crawling propulsion system arranged to draw in the at least one anchored chain (via winching) so as to be moveable across the sea (Fig. 1; col. 4, lines 6 -23). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the chain crawling propulsion system as taught by Langner to draw in the chain so as to be moveable across the sea into the position adjacent to the cargo vessel for connection of the first tubing, thereby enabling a system operating in deep water to be maneuvered with strength and precision.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Foo et al., Adkins et al. (Adkins ‘678), and Adkins et al. (Adkins ‘087) as applied to claim 1 above, and further in view of Yun Yong Jae et al. (KR 201400119997). Moon in view of Foo, Adkins ‘678, and Adkins ‘087 discloses all of the claim limitations except a power plant on the displaceable jack-up platform on which the regasification facility is provided or another jack-up platform, the power plant being configured to be supplied with regasified gas from the regasification facility. Yun Yong Jae teaches an offshore power plant (electricity production facility) on the offshore structure (floatable tanker) on which the regasification platform (gas production facility) is provided, the power plant being configured to be supplied with regasified gas from the regasification facility (Fig. 2; abstract) to produce electricity. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the power plant as taught by Yun Yong Jae and to produce electricity. It would have been considered obvious to have positioned the power plant positioned on an offshore structure as taught by Yun Yong Jae on the jack-up platform as disclosed above to reduce the distance between the regasification facility and the power plant, thereby reducing the cost of materials used to connect the regasification facility to the power plant.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Foo et al., Adkins et al. (Adkins ‘678), and Adkins et al. (Adkins ‘087) as applied to claim 1 above, and further in view of Young et al. (US 2012/0049622). Moon in view of Foo, Adkins ‘678, and Adkins ‘087 discloses all of the claim limitations except a power plant and a fresh water generation facility being configured to be powered using electrical power generated by the power plant, the fresh water generation facility disposed on any one of: the displaceable jack-up platform on which the regasification facility is provided; a jack-up platform on which the power plant is provided; and another jack-up platform. Young teaches a power plant (wind power generation systems 81a, 81b, 81c, 81d) and a fresh water generation facility (seawater desalination systems 82a, 82b, 82c, 82d) being configured to be powered using electrical power generated by the power plant, the fresh water generation facility disposed on an offshore facility on which the power plant is provided (Fig. 11; paragraph 0047). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the system as disclosed above with the power plant and the fresh water generation facility as taught by Young and to place the power plant and fresh water generation facility on the jack-up platform to reduce equipment and operational costs by positioning the regasification facility, the power plant, and the fresh water generation facility on a single offshore jack-up platform.
Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that Moon does not teach a system which is devoid of a jetty.  Examiner replies that Fig. 4 of Moon clearly illustrates a system which is devoid of a jetty.  Examiner notes that the embodiment of Fig. 7 of Moon was not relied upon to teach the claimed invention.
Applicant argues that Foo does not teach mooring lines extending from a deck level of a floating storage unit to seabed mooring members on the offshore seabed.  Examiner replies that Fig. 5B of Foo teaches mooring lines (unlabeled lines) extending from a deck level of a floating storage unit (20) and paragraph 0028 of Foo teaching spread-mooring.  Examiner notes that although Foo fails to explicitly teach seabed mooring members, the mooring lines which maintain the floating storage unit in a fixed position relative to the seabed would obviously include seabed mooring members to which the mooring lines are attached.  Additionally, the original disclosure of the present application fails to disclose specific structural elements comprising seabed mooring members and, therefore, Foo teaches seabed mooring members inasmuch as the present application does.
Applicant argues that Examiner’s rationale for modifying the system as disclosed by Moon and Foo to have a second tubing with an aerial hose as taught by Adkins ‘678 “to prevent damage to the second tubing caused by wave action or ocean currents” is flawed because “wave action or ocean currents” was not an issue in the system of Moon because Moon teaches fixed mooring to the jack-up unit.  Examiner replies that although the system as taught by Moon includes fixed mooring to the jack-up unit, the second tubing when positioned in the water would be subjected to wave action or ocean currents that could be detrimental to the structural strength of the second tubing.
Applicant argues that Foo teaches an offloading system that would have accounted for “wave action or ocean currents” by implementing a cantilever 410.  Examiner replies that Foo was only relied upon to teach spread mooring.  Examiner notes that Moon teaches mooring and Examiner looked to Foo to teach a specific type of mooring (spread-mooring).  
Applicant argues that there would have been no reason to add the travel unit as taught by Adkins ‘087 because Foo already teaches a cantilever transfer system.  Examiner replies that Foo was only relied upon to teach spread mooring.  Examiner takes the position that Adkins was relied upon to modify the system as taught by Moon, not to modify the system as taught by Foo.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
6/16/2022